The Supreme Court of the United States has issued an order dated June 29, 1972, in the case of Delgado v. Connecticut, 408 U.S. 940, 92 S. Ct. 2879, 33 L. Ed. 2d 764, as follows: “The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated insofar as it leaves undisturbed the death penalty imposed, and the case is remanded for further proceedings. See Stewart v. Massachusetts, 408 U.S. 845 [92 S. Ct. 2845, 33 L. Ed. 2d 744] (1972).”
The original judgment in State v. Delgado, 161 Conn. 536, 290 A.2d 338, was rendered by the Superior Court for Hartford County on December 7, 1967, and the judgment of this court dated November 23, 1971, found no error in the judgment rendered by the Superior Court. The judgment of this court now having been vacated insofar as it left undisturbed the death penalty imposed by the Superior Court for Hartford County and the ease having been remanded for further proceedings, it is ordered, that the judgment of the Superior Court dated December 7, 1967, be set aside insofar as it imposed the death penalty and the cause is remanded to the Superior Court for Hartford County for further proceedings and the imposition of penalty, all not inconsistent with the order of the Supreme Court of the United States in the case of Delgado v. Connecticut.